DETAILED ACTION
Response to Amendment
In the amendment dated 2/25/22, the following has occurred: Claims 5 and 15 have been amended.
The 112 rejection has been withdrawn in response to the claim amendment.
Claims 1-2, 5-12, and 15-19 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 2/2522.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6, 8-9, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al., US 20150207153 (hereinafter, Harkness).
As to Claim 1:
	Harkness discloses a catalyst material (see “…catalytic material… proton exchange membrane fuel cell…” Title, Abstract, [0001]) comprising:
a support comprising a material selected from metal carbides, nitrides, oxides and combination thereof (see “… particulate… titanium carbide…” [0034, 0035]); and
a thin film bonded to the support, the thin film having a thickness of 0.5 to 5.0 nm (see “tin film catalyst coating… mean thickness… ≤ 5nm… most preferably ≥ 2nm…”, [0032] – regarding the limitation “covalently”, is it noted that Harkness discloses the same support and thin film being bonded to the support; thus, the covalent characteristic is an inherently property or characteristic of the taught composition.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."), the thin film comprising a catalytic metal selected from the group consisting of platinum-group metals, platinum-group metal oxides, transition metals, transition metal oxides, and combinations thereof (see “… coating… including one or more first metals…”, Abstract; “… platinum…” [0005, 0008, 0010, 0011, 0012, 0014, 0019, 0030]).
Harkness discloses the support consists of particles, but does not disclose they are nano-size.

It would have been obvious to a person skilled in the art at the time of the invention to modify the particles as to have nano-size in the range as taught by Harkness as to achieve best aspect ratio and surface area as to support chemical reaction for the fuel cell.
As to Claim 11:
	Harkness discloses a fuel cell comprising:
a catalyst material (see “…catalytic material… proton exchange membrane fuel cell…” Title, Abstract, [0001]) comprising:
a support comprising a material selected from metal carbides, nitrides, oxides and combination thereof (see “… particulate… titanium carbide…” [0034, 0035]), 
	the support material can be a conventional carbon support or a metal carbide support (free of elemental carbon) [0034, 0035]; and
a thin film bonded to the support, the thin film having a thickness of 0.5 to 5.0 nm (see “tin film catalyst coating… mean thickness… ≤ 5nm… most preferably ≥ 2nm…”, [0032] – regarding the limitation “covalently”, is it noted that Harkness discloses the same support and thin film being bonded to the support; thus, the covalent characteristic is an inherently property or characteristic of the taught composition.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."), the thin film comprising a catalytic metal selected from the group consisting of platinum-group metals, platinum-group metal oxides, transition metals, transition metal oxides, and combinations thereof (see “… coating… including one or more first metals…”, Abstract; “… platinum…” [0005, 0008, 0010, 0011, 0012, 0014, 0019, 0030]).
	Regarding the limitation “the thin film interacts with the support through strong metal support interaction”, it is noted that the platinum coating catalyst can be disposed directly onto the titanium carbide support or through an adhesion layer also made of metal carbide, which can enhance the nucleation and bonding of the support material to the catalytic particle [0030, 0036]; thus, this is interpreted as the same as the strong metal support interaction as in the limitation as there is no further positively recited structure as to distinguish the structure of Harkness from the claimed fuel cell material.   As mentioned above, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."
Harkness discloses the support consists of particles, but does not disclose they are nano-size.
However, Harkness does teach that when fiber is used, the cross-sectional dimensions or diameter dimension is preferably 30 to 100 nm [0034], which is nano-size.  Thus, Harkness readily envisions particulate being in the same range as to achieve the best aspect ratio and surface area as to support chemical reaction for the fuel cell.

As to Claims 2 and 12:
Harkness discloses the support structure consists of titanium carbide (see “… particulate… titanium carbide…” [0034, 0035]).
As to Claims 5-6 and 15:
Harkness discloses the support consists of particles, but does not disclose they are nano-size in the claimed range.
However, Harkness does teach that when fiber is used, the cross-sectional dimensions or diameter dimension is preferably 30 to 100 nm [0034], which is nano-size.  Thus, Harkness readily envisions particulate being in the same range as to achieve the best aspect ratio and surface area as to support chemical reaction for the fuel cell.
It would have been obvious to a person skilled in the art at the time of the invention to modify the particles as to have nano-size in the range as taught by Harkness as to achieve best aspect ratio and surface area as to support chemical reaction for the fuel cell.
As to Claims 7 and 16:
	Harkness discloses the thin film encapsulates the support (see “multilayer coating… covers 100% of the surface area of the support material…” [0012, 0021-0027]).
As to Claims 8 and 17: 	
Harkness discloses a plurality of thin films deposited on the support (see “multilayer coating… covers 100% of the surface area of the support material…” [0012, 0021-0027]).
	Even though Harkness does not disclose that a plurality of thin films as patches, it would have been obvious to a person skilled in the art at the time of the invention that the multilayer catalyst can be 
As to Claims 9 and 18:
	Harkness discloses a proton exchange membrane fuel cell (PEMFC) ([0001, 0003, 0004, 0043, 0045-0047]).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al., US 20150207153 (hereinafter, Harkness), as applied to Claim 1 and 11, and further in view of Lai et al., US 20080058204 (hereinafter, Lai).
	Harkness does not disclose an inclusion of a regenerative fuel cell.
	In the same field of endeavor, Liu also discloses a proton exchange membrane having a platinum catalyze supported on a metal oxide (Title, Abstract, [0005]).  Liu further discloses that the regenerative fuel cell can be use with hydrogen as the fuel to react with oxygen via electrochemistry reactions and then to generate electrical power through a proton exchange membrane, which can have the advantages of high power generating efficient and the by-products are heat and pure water only [0005].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a regenerative fuel cell with the proton exchange membrane of Harkness as taught by Liu as to achieve high power generating efficient and producing by-products that are heat and pure water only [0005].

Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive.
	Applicant’s main argument is that Harkness does not disclose covalent bonding and that nucleation is not the same thing as covalent bonding.  However, it is noted that galvanic displacement is just a process and the resulting bonding chemistry is based on the characteristics of the atoms.  In this case, the bonding/adhesion resulted from the process of Harkness appears to show that that oxidation of the support atom as a result of the galvanic displacement appears to be covalent bond as covalent bond is the linkage between two atoms sharing electrons.  Furthermore, applicant does not argue that galvanic displacement process does not result in covalent bonding but only that Harkness does not disclose covalent bonding as a result of the galvanic displacement process.  Thus, the Office is contended that the Harkness’s process inherently disclose a covalent bond as Harkness has already disclosed the same catalyst material having the same support and same thin film structure.    Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."
	Thus, for the reasons above, applicant's arguments have been fully considered but they are not persuasive.
	Also, applicant does not contend how the covalent bonding recite a different structure than the bonding as a result of the galvanic displacement process of Harkness.  Furthermore, if the galvanic displacement process does not result in a covalent bonding between the support atom and the coating atom, what other bonding it would result in?

	Thus, for the reasons above, applicant's arguments have been fully considered but they are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723